Exhibit 10.1

LOGO [g132901ex99_2pg001.jpg]

December 29, 2010

To: Vincent Pilette

Dear Vincent,

It is with great pleasure that, subject to the approval of the Board of
Directors of Electronics For Imaging, Inc. (“EFI” or the “Company”), the Company
offers you the position of Chief Financial Officer reporting to me. We are
excited about our Company’s future prospects for growth and success, and we are
confident your leadership will make a significant contribution to our success.
Your first day of employment is scheduled to be January 1, 2011. Further,
subject to the approval by the Compensation Committee of the Board of the
Directors (the “Committee”), the Company offers you the following as part of
your total rewards package:

 

  •  

Base Salary: $14,583.33 semi-monthly ($350,000 annualized).

 

  •  

Bonus Eligibility: an annual on target bonus of 70% ($245,000) of your base
salary based on performance measurements determined by the Compensation
Committee of the Board at the time of the executive annual bonus program
approval and subject to the terms and conditions of such program.

 

  •  

Total Annual Compensation Target: $595,000.

 

  •  

Performance Restricted Stock Unit Award: a performance-based Restricted Stock
Unit Award of 90,000 units vesting on the achievement of specific EFI common
stock price appreciation targets as described below. The vesting of these RSUs
shall be determined by reference to a stock price of $14.12, which represents
the average of the per-share closing price of the Company’s common stock over a
period of 20 consecutive trading days preceding the date of the approval by the
Committee (the “Determination Price”) and shall be as follows:

 

  •  

28,000 shares will vest on the date the average of the per-share closing price
of the Company’s common stock for 20 consecutive trading days, equals or exceeds
125% of the Determination Price or $17.65;

 

  •  

31,000 shares will vest on the date the average of the per-share closing price
of the Company’s common stock for 20 consecutive trading days, equals or exceeds
150% of the Determination Price or $21.17;

 

  •  

31,000 shares will vest on the date the average of the per-share closing price
of the Company’s common stock for 20 consecutive trading days, equals or exceeds
175% of the Determination Price or $24.70.

 

  •  

Restricted Stock Unit Award: a time-based Restricted Stock Unit Award of 60,000
units, to vest as follows: one-third (33%) on the first anniversary of the award
date and one third on the award date anniversary of each subsequent year. Your
award will be completely vested in three years.

As an employee of EFI, you will also be eligible to participate in:

 

  •  

EFI ESPP Plan: You will be eligible to enroll in the Employee Stock Purchase
Plan during the next open enrollment period.

 

  •  

Health, Wealth & Welfare Benefits: As a Full-Time employee of EFI, you be
entitled to participate in EFI’s Employee Benefit Programs, which include
health,



--------------------------------------------------------------------------------

 

dental, vision, and prescription benefits, life insurance, short and long-term
disability income insurance, and a 401(k) plan, as in effect from time to time.
Most benefits are effective on your first day of employment. EFI reserves the
right to modify the terms, conditions and eligibility requirements for any of
its benefit plans or fringe benefits. Participation in any such plan is governed
by the terms of the plan documents.

This offer is contingent upon your ability to show proof of your legal right to
work in the United States as required by the United States Citizenship and
Immigration Services, as well as the satisfactory completion of background and
reference checks. You assume any and all risks associated with terminating your
current employment or making financial or personal commitments based upon this
contingent offer.

We have also included an Executive Employment Agreement that describes further
terms and conditions of your employment, including but not limited to severance
benefits in the event of a termination of employment under certain conditions.

Additionally, please find enclosed an Employment, Confidential Information and
Invention Assignment Agreement. Entering into that Agreement is a condition of
your employment and that needs to be signed and returned to HR with your signed
offer letter.

Vincent, we are very much looking forward to having you join EFI. Please confirm
your acceptance of this letter by signing and returning the Addendum enclosed
with this letter to me.

Sincerely,

Guy Gecht

CEO

 

cc: J. Cimino

     B. Ko



--------------------------------------------------------------------------------

ADDENDUM

By accepting and signing this offer of employment, you certify to EFI that you
are not subject to a non-competition agreement with any company that would
preclude or restrict you from performing the position being offered in this
letter.

We also advise you of EFI’s policy of respecting the intellectual property
rights of other companies. You should not bring with you any documents or
materials designated as confidential, proprietary, or trade secret by another
company.

This offer is not an offer of employment for any definite duration of time. You
agree that the employment relationship with EFI is Employment at Will. In the
event of any conflicting terms between this offer letter and your Executive
Employment Agreement, the terms of your Executive Employment Agreement shall
prevail.

I have read and understand EFI’s offer and conditions of employment, and
understand this offer is contingent on my satisfying these conditions.

I hereby accept EFI’s offer of employment.

Signature:   /s/ Vincent Pilette       Start date:   01/01/2011